DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over KO et al PG PUB 2013/0107809.
Re Claims 7, 10, 12 and 13, KO et al teaches figure 1, PDCCH candidates to be monitored by a UE (a receiver and processor); figure 4 teaches UE 400 receiving/monitoring PDCCH based on figure 1 from a BS (a transmitter and processor), including a search space set and a number of PDCCH candidates [0049, 0060]; the UE determines a number of DCI candidates to be monitored within a slot [0063] based on the aggregation level, search space type and size (CCE unit) as represented in figure 1.  One skilled in the art would have realized that the NO of PDCCH candidates M would have represented a maximum of DCI candidates configured for a combination of search space sets.  KO et al fails to explicitly teach “does not exceed a maximum number of DCI candidates”.  However, one skilled in the art would have been motivated to have not exceeded the maximum number of DCI candidates to be consistent with the 
Re Claim 8, the UE can be configured to first determined a number of DCI candidates in a CSS and thereafter determines a number of DCI candidates in the USS.
Re Claim 14, the UE would have been configured to only monitor the number of PDDCH candidates (DCI candidates) within a given search space (See figure 1) based on configured NO of PDCCH candidates (the maximum number of DCI candidates)
 Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al PG PUB 2013/0107809 in view of SEO et al PG PUB 2015/0092690.
Re Claims 9, 11, KO et al teaches the UE (the processor) controls the DCI candidates to be monitored within the slot based on the search space but fails to explicitly teach “search space index”.  However, SEO et al teaches search space index can be used to prevent search spaces from overlapping [0144].  One skilled in the art would have been motivated to have employed the search space index in monitoring DCI candidates to avoid inconvenience of controlling the offset between the search spaces.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472